      Case 3:18-cr-00067-CWR-LGI Document 244 Filed 03/17/21 Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 UNITED STATES OF AMERICA                                                         PLAINTIFF

 V.                                                     CAUSE NO. 3:18-CR-67-CWR-LGI-2

 AUBREY MAURICE JORDAN,                                                        DEFENDANTS
 MONROE L. HUGHES, III a/k/a Roe and
 CORTEZ LAKEITH BYRD a/k/a Byrd

                                             ORDER

       Before the Court are three motions filed by Defendant Monroe L. Hughes, III: (1) his

Motion to Suppress [Docket No. 208]; (2) a Motion to Join in a Co-Defendant’s Motion to Dismiss

[Docket No. 209]; and (3) a Motion for Bond [Docket No. 240]. After due consideration of the

motions and their responses, the Court is prepared to rule.

I.     Factual and Procedural History

       Hughes has been in custody since April 4, 2018. Docket No. 10. On April 5, 2018, Hughes

was arraigned before U.S. Magistrate Judge Linda R. Anderson, along with co-defendant Cortez

Byrd, and entered a plea of not guilty to drug charges. Docket No. 1. On April 10, 2018, Judge

Anderson found that Hughes should remain detained, as he failed to introduce sufficient evidence

to rebut the presumption in favor of his detention pursuant to 18 U.S.C. § 3142(e)(3). Docket No.

40. In June 2018, this Court denied a motion to dismiss and motion for bond filed by Hughes.

       Shortly thereafter, Hughes was charged via a superseding indictment with offenses related

to the shooting and death of A.F. Prosecutors alleged that A.F. was murdered in retaliation for

providing a law enforcement officer information relating to the commission or possible

commission of a federal offense by Hughes. Docket No. 52. The Government charged Hughes

along with co-defendants Aubrey Maurice Jordan and Cortez Byrd. Id. On July 3, 2018, Hughes



                                                 1
      Case 3:18-cr-00067-CWR-LGI Document 244 Filed 03/17/21 Page 2 of 10




entered a plea of not guilty to the new charges. Docket No. 73. On May 12, 2020, this Court again

denied a motion to dismiss. Docket No. 197. The present motions followed later. Docket Nos. 208,

209, & 240.

       Several interviews that law enforcement officials conducted with A.F. are the subject of

Hughes’ motion to suppress. A.F., who was serving as an informant in the underlying drug matter

for which Hughes was initially indicted, was shot on March 10, 2018. A.F. succumbed to the

injuries sustained during the shooting on May 27, 2018. See Docket No. 218. Hughes seeks to

suppress all recordings, transcripts, and references to the interviews that took place between these

two events. Docket No. 208 at 1.

       Hughes claims that these interviews did not concern the underlying matter for which A.F.

was serving as an informant, but rather concerned A.F.’s memory of being shot. Id. at 3. The

Government contends that these interviews are important because they “cast additional light on

the Defendants’ intent to prevent and/or retaliate against [A.F.], specifically A.F.’s revelations

about calls he received prior to being shot.” Docket No. 218 at 11. Of these interviews, Hughes

claims that in at least three, A.F.’s voice is inaudible and thus untrustworthy. Docket No. 208 at 1-

2.

II.    Motion to Suppress

       The Court first turns to Hughes’ motion to suppress evidence relating to the interviews of

A.F. taken between March 10, 2018 and May 26, 2018. Docket No. 208. For the reasons that

follow, this Court denies his motion to suppress in part, while reserving judgment concerning the

trustworthiness of the recordings in question until a pretrial hearing can be held on the matter.




                                                 2
     Case 3:18-cr-00067-CWR-LGI Document 244 Filed 03/17/21 Page 3 of 10




       A.      Whether A.F.’s Statements Are Testimonial

       At the heart of our Constitution’s protections for criminal defendants is the right to confront

one’s accusers. This right is enshrined in the Confrontation Clause, which provides that, “[i]n all

criminal prosecutions, the accused shall enjoy the right . . . to be confronted with the witnesses

against him.” U.S. Const. amend. VI.

       The Confrontation Clause is primarily concerned with testimonial statements. Crawford v.

Washington, 541 U.S. 36, 36 (2004). As such, this Court must first determine whether A.F.’s

statements are testimonial, which in turn determines whether the Confrontation Clause applies.

Davis v. Washington, 547 U.S. 813, 824 (2006).

       The Supreme Court has articulated this standard for determining whether a statement is

testimonial:

       Statements are nontestimonial when made in the course of police interrogation
       under circumstances objectively indicating that the primary purpose of the
       interrogation is to enable police assistance to meet an ongoing emergency. They are
       testimonial when the circumstances objectively indicate that there is no such
       ongoing emergency, and that the primary purpose of the interrogation is to establish
       or prove past events potentially relevant to later criminal prosecution.

Davis, 547 U.S. at 822 .

       Because the statements at issue span over two months and were not taken amid an ongoing

emergency in an effort to render police assistance, the primary purpose of gathering the statements

was to establish or prove past events potentially relevant to later criminal prosecution. A.F.’s

statements, therefore, are testimonial.

       B.      Giles Exception (Forfeiture by Wrongdoing)

       Next is the crux of the parties’ dispute: Whether A.F.’s statements may be admitted under

Federal Rule of Evidence 804(b)(6).




                                                 3
      Case 3:18-cr-00067-CWR-LGI Document 244 Filed 03/17/21 Page 4 of 10




         Rule 804(b)(6) provides that “[a] statement offered against a party that wrongfully

caused—or acquiesced in wrongfully causing—the declarant’s unavailability as a witness, and

did so intending that result” is admissible. Fed. R. Evid. 804(b)(6). The rule has its roots in the

common law, and stems from the maxim that “no one should be permitted to take advantage of his

wrong.” See Giles v. California, 554 U.S. at 353, 366 (2008) (citation omitted). In Giles, the

Supreme Court clarified the level of intent required under this exception, holding that for a

statement to be admitted, the defendant must have intended to make the witness unavailable. Id. at

367. To prove such intent, “[t]he party offering this evidence must make this showing by a

preponderance of the evidence.” United States v. Gurrola, 898 F.3d 524, 534 (5th Cir. 2018).

         Upon review of the record, the Court concludes that the Government has met its burden. 1

It has put forward facts that establish that after the Defendants learned of A.F.’s identity, they

conspired to kill him for the purpose of rendering him silent. The Government’s references to

statements made by A.F., A.F.’s girlfriend, and A.F.’s mother constitute sufficient evidence in this

regard. See Docket No. 218 at 2-3.

         Hughes argues that the “the holding in Giles [is] that unconfronted testimony can only be

admitted under the ‘Forfeiture Doctrine’ regarding the underlying crime but not regarding the

alleged shooting itself.” Docket No. 221 at 4. But this argument is unpersuasive. Giles makes clear

that the relevant inquiry in determining if the forfeiture exception applies is whether the

“wrongdoer . . . [had] in mind the particular purpose of making the witness unavailable.” Gurrola,

898 F.3d at 534 (quoting Giles, 544 U.S. at 367). So long as the party furnishing the evidence

carries its burden to show the wrongdoer’s intent, the forfeiture exception’s applicability does not

hinge on the distinction that Hughes advocates.


1
 Because this is a preliminary question about the admissibility of evidence, “the court is not bound by evidence rules,
except those on privilege.” Fed. R. Evid. 104(a).

                                                          4
       Case 3:18-cr-00067-CWR-LGI Document 244 Filed 03/17/21 Page 5 of 10




        For these reasons, Rule 804(b)(6) applies. 2 Thus, Hughes’ motion is denied in part.

        C.       Trustworthiness of the Recordings

        The Court now turns to Hughes’ claim that some of the recordings that memorialize his

statements are inadmissible because they are not trustworthy. See Docket No. 221 at 4-5. There is

no “formulistic standard to guide the admissibility of tapes and transcripts.” United States v.

Greenfield, 574 F.2d 305, 307 (5th Cir. 1978). “Tapes are not per se inadmissible because they are

partially inaudible; the issue is whether the unintelligible portions are so substantial as to render

the recording as a whole untrustworthy. This determination is left to the sound discretion of the

trial judge.” Id. (quotation marks and citation omitted).

        One factor that the Fifth Circuit has taken into consideration when reviewing a lower

court’s ruling on the trustworthiness of a recording is whether the lower court held a “hearing on

admissibility and the precautions taken by the trial court when the tape was played . . . .” United

States v. Ruppel, 666 F.2d 261, 272 (5th Cir. 1982). The Government has acknowledged the

Court’s prerogative to hold such a hearing. As such, the Court will withhold its judgment on

whether the recordings are sufficiently trustworthy until it has held a hearing on the matter.

III.    Motion to Join in Jordan’s Motion to Dismiss

        Next is Hughes’ motion to join in co-defendant Aubrey Maurice Jordan’s motion to dismiss

Count VI. Docket No. 209.

        For the purposes of considering this motion, the undersigned finds persuasive the general

principle that when adopting reference to other parties’ claims in filings before the Court, “[a]

party has a duty to put its best foot forward . . . to spell out its arguments squarely and distinctly.”

Paterson-Leitch Co. v. Mass. Mun. Wholesale Elec. Co., 840 F.2d 985, 990 (1st Cir. 1988); see


2
 Although the Court finds that Rule 804(b)(6) applies, this determination assumes that the evidence will be relevant
as required by Rules of Evidence 104 and 401.

                                                         5
      Case 3:18-cr-00067-CWR-LGI Document 244 Filed 03/17/21 Page 6 of 10




also Rivera-Gomez v. de Castro, 843 F.2d 631, 635 (1st Cir. 1988) (“Judges are not expected to

be mindreaders.”). This is an approach that district courts have adopted in criminal matters. See,

e.g., United States v. Galbraith, No. CRIM.A. 11-262-KD, 2012 WL 2930979, at *2 (S.D. Ala.

July 18, 2012); Reynoso-Lucas v. United States, No. 07-13905, 2009 WL 6312591, at *4 (E.D.

Mich. June 4, 2009). The Fifth Circuit has similarly recognized—though in the context of post-

conviction proceedings—that “an appellant may not adopt by reference fact-specific

challenges . . . .” United States v. Morgan, 117 F.3d 849, 853 (5th Cir. 1997). Applying the

principle to Hughes’ motion, this Court finds the motion’s cursory reference to Jordan’s motion to

dismiss—without arguing how or why the motion to dismiss is applicable to Jordan—fatal.

       The Court denies Hughes’ motion because it fails to specify how Jordan’s arguments are

transferable to Hughes. All the more significant in this regard is that this Court has already

dismissed a prior motion to dismiss that Hughes made concerning Count VI as well as several

other counts. See Docket No. 197.

IV.    Motion for Bond

       Finally, the Court takes up Hughes’ motion for bond. Docket No. 240.

        “When the district court acts on a motion to revoke or amend a magistrate’s pretrial

detention order, the district court acts de novo and must make an independent determination of the

proper pretrial detention or conditions for release.” United States v. Rueben, 974 F.2d 580, 585

(5th Cir. 1992) (citation omitted). “Reviewing a transcript of the detention hearing is an

appropriate procedure to comply with that obligation.” United States v. Faulkner, No. 3:09-CR-

249-D2, 2010 WL 1541355, at *1 n.2 (N.D. Tex. Apr. 19, 2010); see also United States v. York,

No. 4:09-CR-36, 2009 WL 1766798, at *1 (N.D. Miss. June 22, 2009). This Court has reviewed




                                                6
     Case 3:18-cr-00067-CWR-LGI Document 244 Filed 03/17/21 Page 7 of 10




the transcript of the detention hearing, the evidence submitted and the arguments of counsel made

before the Magistrate Judge as well as the arguments presented in these filings.

       “Section 3142(g) lists factors the judicial officer considers in determining whether there

are conditions of release that will reasonably assure the appearance of the person as required and

the safety of any other person and the community.” Rueben, 974 F.2d at 586. These include:

           1. the nature and circumstances of the offense charged, including whether
              the offense involves a narcotic drug;
           2. the weight of the evidence against the person;
           3. the history and characteristics of the person, including the person’s
              character, family ties, employment, financial resources, length of
              residence in the community, community ties, past conduct, history relating
              to drug or alcohol abuse, criminal history, and record concerning
              appearance at court proceedings; and
           4. the nature and seriousness of the danger to any person or the community
              that would be posed by the person’s release.

Id.; see also 18 U.S.C. § 3142(g).

       To secure an order of detention, the Government has the burden to prove by clear and

convincing evidence that “no condition or combination of conditions will reasonably assure” the

safety of the community. 18 U.S.C. § 3142(f)(2)(B). It must also prove by a preponderance of the

evidence that Hughes “poses a serious risk of flight.” United States v. McConnell, 842 F.2d 105,

110 (5th Cir. 1988). Thus, the default position under § 3142 is that a criminal defendant should be

released pending trial. However, that default is modified, for certain particularly dangerous

defendants; namely, there is a presumption in favor of detention when probable cause exists that a

defendant committed one of the crimes listed in § 3142(e)(3). See § 3142(e)(3).

       The Court will first analyze Hughes’ motion under § 3142, and then separately address his

argument that his continued pretrial detention violates due process. Neither analysis justifies

Hughes’ pretrial release.




                                                7
      Case 3:18-cr-00067-CWR-LGI Document 244 Filed 03/17/21 Page 8 of 10




        Due to the nature of the underlying charges that Hughes faces, as in the first instance in

which he was considered for pretrial release, see Docket No. 40, there is a rebuttable presumption

under § 3142(e)(3) that “no condition or combination of conditions will reasonably assure the

appearance of the person as required and the safety of the community . . . .” 18 U.S.C. §

3142(e)(3). 3 Hughes responds that “[i]t is inconceivable that the Court cannot come up with a

combination of conditions which would allow” for his release. Docket No. 240 at 3. However,

Hughes misapprehends the standard. It is not for the Court to furnish such conditions; rather, it is

the duty of the Court to assume that no such conditions will justify pretrial release unless Hughes

can show otherwise. See § 3142(e)(3) (“Subject to the rebuttal by the person . . . .”) (emphasis

added). When called upon to offer evidence, counsel for Hughes announced, “Your Honor, we

would rest without calling any witnesses. We do have argument.” Docket No. 185 at 52. 4

        Here, Hughes has failed to rebut this presumption because he has failed to offer any

evidence on the matter. To this extent, Hughes’ discussion of the risk of COVID-19 is

unpersuasive. While the enormity and seriousness of the hardships COVID-19 has imposed on the

Hughes and his family are undoubtedly severe, they do not give leave to this Court to justify his

release under § 3142.

        Hughes then argues that his continued detention violates the Due Process Clause. In support

of this argument, Hughes extensively cites the Fifth Circuit’s holding in United States v. Hare and

alludes to the factors established therein. 873 F.2d 796 (5th Cir. 1989). 5 Hughes is right that the


3
  Hughes remains charged with one or more offenses involving controlled substances for which there is a maximum
term of imprisonment of 10 years or more as identified in 18 U.S.C. §3142(e)(3)(A), as was the case when Judge
Anderson imposed detention. See Docket No. 40. Defendant is also currently being detained on arrest warrant for
Complaint charging him with conspiring to kill and killing a person in retaliation for providing a law enforcement
officer information relating to the the possible commission of a felony offense. See Docket Nos. 73, 74.
4
  The argument was neither convincing nor compelling. “[W]e’re not talking about a great quantity of any illegal
drugs, 50 grams of methamphetamine . . . ,” counsel for Hughes urged, in part. Docket No. 185 at 54.
5
  The factors were articulated as follows:


                                                        8
      Case 3:18-cr-00067-CWR-LGI Document 244 Filed 03/17/21 Page 9 of 10




length of pretrial detention can deprive a detainee of their constitutionally-protected due process,

even in the context of regulatory detention such as that imposed by the Bail Reform Act. Id. at 801

(recognizing that “the due-process limit on the duration of preventive detention requires

assessment on a case-by-case basis”). But, for the reasons explained below, Hughes misapplies

this principle.

        As Hughes recognizes, “[t]he question is not whether the court is responsible for delay but

whether by action of the government the defendant has been deprived of his constitutional rights.”

Id. at 800. However, Hughes fails to point to any government action as the source of his delay, but

instead points to COVID-19. Hughes’ trial will begin as soon as feasibly possible in light of present

COVID-related restrictions, and, as the Fifth Circuit has observed, a detainee’s “detention is

necessarily limited by the mandates of the Speedy Trial Act.” United States v. Stanford, 394 F.

App’x 72, 75 (5th Cir. 2010) (citing United States v. Salerno, 481 U.S. 739, 747 (1987)). 6

Moreover, there is no threat of the length of Hughes’ detention running longer than any expected

sentencing guidelines range, and thus no risk that the length of future detention would pose a due-

process issue. See Hare, 873 F.2d at 801. 7




        In determining whether due process has been violated, a court must consider not only factors
        relevant in the initial detention decision, such as the seriousness of the charges, the strength of the
        government’s proof that the defendant poses a risk of flight or a danger to the community, and the
        strength of the government’s case on the merits, but also additional factors such as the length of the
        detention that has in fact occurred or may occur in the future, the non-speculative nature of future
        detention, the complexity of the case, and whether the strategy of one side or the other occasions
        the delay.

Hare, 873 F.2d at 801 (citations omitted).
6
  By Special Order, which has been extended multiple times, see Special Order #12, No. 3:40-MC-11, Docket No. 81,
this Court has decided that due to the pandemic, “the period of the continuances for jury trials implemented by this
Order are excluded under the Speedy Trial Act.” Special Order #11, No. 3:40-MC-11, Docket No. 70 at 2 (citing 18
U.S.C. § 3161(h)(7)(A)).
7
  Hughes is being detained on charges which carry a maximum sentence of death. Docket No. 90.

                                                          9
      Case 3:18-cr-00067-CWR-LGI Document 244 Filed 03/17/21 Page 10 of 10




         Thus, Hughes’ “continued detention serve[s] regulatory purposes and thus comport[s] with

the Fifth Amendment’s prohibition on punitive pretrial detention.” Id. at 74. 8

         For the reasons stated above, this Court denies Hughes’ motion for bond.

V.       Conclusion

         For the foregoing reasons, Hughes’ Motion to Suppress is denied in part and reserved in

part. This Court orders a hearing to be held on the matter of whether the recordings at issue are

trustworthy. Docket No. 208.

         Hughes’ motion to join Defendant Jordan’s Motion to Dismiss is denied. Docket No. 209.

         Finally, Hughes’ Motion for Bond is denied. Docket No. 240.

         SO ORDERED, this the 17th day of March, 2021.

                                                      s/ Carlton W. Reeves
                                                      UNITED STATES DISTRICT JUDGE




8
  In reply, Hughes argues for the first time that he is “entitled to a hearing” under Hare because the Fifth Circuit in
Hare had remanded. Docket No. 243 at 4. A hearing, however, is not mandated by the Hare factors. The remand to
which Hughes alludes was simply the remedy required in order for the district court to implement the new standard
announced in Hare. 873 F.2d at 797. The Fifth Circuit was not establishing a rule that a court must hold a hearing
every time a party raises the Hare factors in the future. Rather, a court may decide the issue based on the filings and
record before it. See United States v. Hensler, 18 F.3d 936, 1994 WL 83436, at *2 (5th Cir. 1994) (“[T]he district
court has the discretion to conduct its de novo review by examining the pleadings and the evidence which was
developed before the magistrate judge and then adopting the magistrate judge’s pretrial detention order.”); see also
United States v. Damond, No. CR 20-174, 2020 WL 5261187, at *1 (W.D. La. Sept. 3, 2020) (“[T]he Court has
significant discretion in deciding whether to hold an additional hearing or to review the evidence heard before the
magistrate judge.”). Rather, the Fifth Circuit has articulated the standard that a court must consider when ruling on a
motion to reopen a detention hearing under 18 U.S.C. § 3142(f) as “whether any ‘new’ information was presented” to
the court. Stanford, 367 F. App’x at 510 (5th Cir. 2010) (citation omitted). As discussed above, this Court concludes
that no such information has been presented to it. The threat of COVID-19 is simply not relevant to the sort of
information required under this standard to reopen a hearing on pretrial detention, as it offers no information about
the movant’s threat to the safety of the community or the risk of flight.

                                                         10
